DETAILED ACTION
This office action in response to the application filed on 07/19/2021.
Claims 1-20 are cancelled
Claims 21-40 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 26, and 37 are objected to because of the following informalities:  
There seems to be two claim 26s in the claim.  It seems the intent was to have the first claim 26 (shown below) to actually be Claim 25.  The claims are examined as though the fist Claim 26 is Claim 25 instead.
26. (New) The method of claim 21, further comprising: modifying the caused display on the web page based on the highest quality value determination, wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the web page.
Claim 37 is dependent on claim 37, it seems the intent was for claim 37 to recite “The non-transitory computer-readable storage medium of claim 31” instead.  The claim is rejected as if it was dependent on claim 31 instead of claim 37.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 
17379322
15421033
21
A method comprising: identifying, by a server, a set of digital image files within a digital image file collection; analyzing, by the server, each digital image file in the set, and determining attributes for each digital image file; grouping, by the server, each of the digital image files in the set based on the determined attributes; analyzing, by the server, each grouping, and based on the grouping analysis and the determined attributes, identifying information related to a representative image for each grouping and a quality of the representative image; and causing display, by the server, of each grouping on a web page based on the identified information, each grouping's display comprising at least the representative image.
1. A method comprising: receiving, over a network at a messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient; identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform; analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity; grouping, via the messaging server based on said analysis, said identified near- duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes; identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping; determining, by the messaging server, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information; determining, via the messaging server, an attribute score for each group;  determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network; compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group's representative digital image; comparing values of the attributes of each of the image files in a group, and based on said comparison and causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups of digital image files. 4. The method of claim 1, wherein said digital representation of each of the representative digital image files is a thumbnail image depicting digital content of each representative digital image file.
22
The method of claim 21, further comprising: determining, for each grouping, a digital image file that has a highest quality value; determining, for each grouping, a representative image based on the determined digital image file with the highest quality value; and determining a ranking of the groupings based on each grouping's representative image.
1. A method comprising: receiving, over a network at a messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient; identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform; analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity; grouping, via the messaging server based on said analysis, said identified near- duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes; identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping; determining, by the messaging server, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information; determining, via the messaging server, an attribute score for each group;  determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network; compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group's representative digital image; comparing values of the attributes of each of the image files in a group, and based on said comparison and causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups of digital image files. 
23
The method of claim 22, further comprising: receiving, from a user, a request to send a message to another user, wherein in response to the request, the caused display is performed by the server; receiving, in response to the caused display, a selection of at least one representative image on the web page; and communicating, over a network, an electronic message to the other user that includes information related to a grouping associated with the selected at least one representative image, the communication causing the information of the electronic message to be displayed on a web page associated with the other user.
1. A method comprising: receiving, over a network at a messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient; identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform; analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity; grouping, via the messaging server based on said analysis, said identified near- duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes; identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping; determining, by the messaging server, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information; determining, via the messaging server, an attribute score for each group;  determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network; compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group's representative digital image; comparing values of the attributes of each of the image files in a group, and based on said comparison and causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups of digital image files.  3. (Original) The method of claim 1, further comprising: receiving a selection of at least one representative digital image file from said displayed interface object; identifying at least one other communication platform that said user has an account; generating, based on said identification, a message within said at least one other communication platform, said generated message comprising at least said selected digital image file; and causing communication, over the network, of said generated message for display within an interface of said at least one other communication platform.
24
The method of claim 23, further comprising: automatically selecting, by the server, a representative image, wherein the selected representative image corresponds to a digital image file with a highest quality value among all groupings, wherein the electronic message comprises the automatically selected representative image.
 
25
The method of claim 21, further comprising: modifying the caused display on the web page based on the highest quality value determination, wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the web page.
 
26
The method of claim 21, wherein the web page is a dedicated social page of a user.
 
27
The method of claim 21, further comprising: receiving input indicated a context; and filtering the set of digital images based on the context such that a subset of digital images are identified, wherein the attribute determination and grouping based on the attributes is based on the subset of digital images.
6.The method of claim 1, further comprising: identifying a subset of images within said digital image file collection, said subset comprising at least a portion of said digital images files within said collection, wherein said analysis of the identified digital images files is based on said subset. 7. The method of claim 6, wherein said subset is based on a context of said created message.
28
The method of claim 21, further comprising: identifying a set of security settings associated with the web page; and causing display of the representative images for each grouping based on the security settings.
 
29
The method of claim 28, wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page.
 
30
The method of claim 21, wherein the digital image file collection is a collection of images provided by a user.
1. A method comprising: receiving, over a network at a messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient; identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform; analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity; grouping, via the messaging server based on said analysis, said identified near- duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes; identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping; determining, by the messaging server, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information; determining, via the messaging server, an attribute score for each group;  determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network; compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group's representative digital image; comparing values of the attributes of each of the image files in a group, and based on said comparison and causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups of digital image files. 
31
A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a server, perform a method comprising: identifying, by the server, a set of digital image files within a digital image file collection; analyzing, by the server, each digital image file in the set, and determining attributes for each digital image file; grouping, by the server, each of the digital image files in the set based on the determined attributes; analyzing, by the server, each grouping, and based on the grouping analysis and the determined attributes, identifying information related to a representative image for each grouping and a quality of the representative image; and causing display, by the server, of each grouping on a web page based on the identified information, each grouping's display comprising at least the representative image.
13. (Currently Amended) A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a messaging server, performs a method comprising: receiving, over a network at the messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient; identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform; analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity; grouping, via the messaging server based on said analysis, said identified near- duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes; identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping; determining, by the messaging server, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information;  determining, via the messaging server, an attribute score for each group; determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network; compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group's representative digital image; comparing values of the attributes of each of the image files in a group, and based on said comparison and causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups of digital image files. 16. (Original) The non-transitory computer-readable storage medium of claim 13, wherein said digital representation of each of the representative digital image files is a thumbnail image depicting digital content of each representative digital image file, wherein said thumbnail image is an interactive digital image link to said database that enables the user to browse the other images in the group of the respective representative digital image file, wherein at least one other image file from the group is capable of being selected for inclusion in said message from said interface object.
32
The non-transitory computer-readable storage medium of claim 31, further comprising: determining, for each grouping, a digital image file that has a highest quality value; determining, for each grouping, a representative image based on the determined digital image file with the highest quality value; and determining a ranking of the groupings based on each grouping's representative image.
13. (Currently Amended) A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a messaging server, performs a method comprising: receiving, over a network at the messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient; identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform; analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity; grouping, via the messaging server based on said analysis, said identified near- duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes; identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping; determining, by the messaging server, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information;  determining, via the messaging server, an attribute score for each group; determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network; compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group's representative digital image; comparing values of the attributes of each of the image files in a group, and based on said comparison and causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups of digital image files. 
33
The non-transitory computer-readable storage medium of claim 32, further comprising: receiving, from a user, a request to send a message to another user, wherein in response to the request, the caused display is performed by the server; receiving, in response to the caused display, a selection of at least one representative image on the web page; and communicating, over a network, an electronic message to the other user that includes information related to a grouping associated with the selected at least one representative image, said communication causing the information of the electronic message to be displayed on a web page associated with the other user.
15. (Original) The non-transitory computer-readable storage medium of claim 13, further comprising: receiving a selection of at least one representative digital image file from said displayed interface object; identifying at least one other communication platform that said user has an account;  generating, based on said identification, a message within said at least one other communication platform, said generated message comprising at least said selected digital image file; and causing communication, over the network, of said generated message for display within an interface of said at least one other communication platform.
34
The non-transitory computer-readable storage medium of claim 33, further comprising: automatically selecting, by the server, a representative image, wherein the selected representative image corresponds to a digital image file with a highest quality value among all groupings, wherein the electronic message comprises the automatically selected representative image.
 
35
The non-transitory computer-readable storage medium of claim 31, further comprising: modifying the caused display on the web page based on the highest quality value determination, wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the web page.
 
36
The non-transitory computer-readable storage medium of claim 31, further comprising: receiving input indicated a context; and filtering the set of digital images based on the context such that a subset of digital images are identified, wherein the attribute determination and grouping based on the attributes is based on the subset of digital images.
6. (Original) The method of claim 1, further comprising: identifying a subset of images within said digital image file collection, said subset comprising at least a portion of said digital images files within said collection, wherein said analysis of the identified digital images files is based on said subset.
37
The non-transitory computer-readable storage medium of claim 37, further comprising:  identifying a set of security settings associated with the web page, wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page; and causing display of the representative images for each grouping based on the security settings.
 
38
A server comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for identifying a set of digital image files within a digital image file collection; logic executed by the processor for analyzing each digital image file in the set, and determining attributes for each digital image file; logic executed by the processor for grouping each of the digital image files in the set based on the determined attributes; logic executed by the processor for analyzing each grouping, and based on the grouping analysis and the determined attributes, identifying information related to a representative image for each grouping and a quality of the representative image; and logic executed by the processor for causing display of each grouping on a web page based on the identified information, each grouping's display comprising at least the representative image.
20. (Currently Amended) A messaging server comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for receiving, over a network at the messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient; logic executed by the processor for identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform; logic executed by the processor for analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity; logic executed by the processor for grouping, via the messaging server based on said analysis, said identified near-duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes; logic executed by the processor for identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping: logic executed by the processor for determining, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information; logic executed by the processor for determining, via the messaging server, an attribute score for each group; logic executed by the processor for determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network; logic executed by the processor for compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group's representative digital image; and logic executed by the processor for causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups digital image files. 4. The method of claim 1, wherein said digital representation of each of the representative digital image files is a thumbnail image depicting digital content of each representative digital image file.
39
The server of claim 38, further comprising: logic executed by the processor for determining, for each grouping, a digital image file that has a highest quality value; logic executed by the processor for determining, for each grouping, a representative image based on the determined digital image file with the highest quality value; and logic executed by the processor for determining a ranking of the groupings based on each grouping's representative image.
20. (Currently Amended) A messaging server comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for receiving, over a network at the messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient; logic executed by the processor for identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform; logic executed by the processor for analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity; logic executed by the processor for grouping, via the messaging server based on said analysis, said identified near-duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes; logic executed by the processor for identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping: logic executed by the processor for determining, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information; logic executed by the processor for determining, via the messaging server, an attribute score for each group; logic executed by the processor for determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network; logic executed by the processor for compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group's representative digital image; and logic executed by the processor for causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups digital image files. 
40
The server of claim 39, further comprising: logic executed by the processor for receiving, from a user, a request to send a message to another user, wherein in response to the request, the caused display is performed by the server; logic executed by the processor for receiving, in response to the caused display, a selection of at least one representative image on the web page; and logic executed by the processor for communicating, over a network, an electronic message to the other user that includes information related to a grouping associated with the selected at least one representative image, said communication causing the information of the electronic message to be displayed on a web page associated with the other user.
3. (Original) The method of claim 1, further comprising: receiving a selection of at least one representative digital image file from said displayed interface object; identifying at least one other communication platform that said user has an account; generating, based on said identification, a message within said at least one other communication platform, said generated message comprising at least said selected digital image file; and causing communication, over the network, of said generated message for display within an interface of said at least one other communication platform.



Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-23, 27, 30-33, 36, 38-40 of U.S. Patent No. 11,070,501 in view of Jiang et al. (hereinafter Jiang, US 2016/0283483 A1). 
Regarding Claim 21, Claims 1 and 4 of U.S. Patent No. 11,070,501 discloses A method comprising: identifying, by a server, a set of digital image files within a digital image file collection; analyzing, by the server, each digital image file in the set, and determining attributes for each digital image file; grouping, by the server, each of the digital image files in the set based on the determined attributes; analyzing, by the server, each grouping, and based on the grouping analysis and the determined attributes, identifying information related to a representative image for each grouping and a quality of the representative image; and causing display, by the server, of each grouping based on the identified information, each grouping's display comprising at least the representative image.
However Claims 1 and 4 of U.S. Patent No. 11,070,501 does not explicitly disclose on a web page.
Jiang discloses on a web page (Jiang: para.0049 “Methods disclosed herein can operate in several environments and platforms, e.g., as a standalone computer program that can run on any type of computing device, as a web application having web pages”) based on the identified information, each grouping's display comprising at least the representative image (Jiang: para.0168 “In block 914, a notification is caused to be sent to the user on the notification date. The notification indicates one or more selected images from event sets that were determined to be qualified in block 910. For example, the notification can display the representative images determined from each qualifying event set. In some implementations, the notification can display a predetermined number of representative images in total, such that the highest scoring images within the predetermined number limit are displayed in the notification. In some implementations, a small number of the highest scoring representative images are displayed, and an option is displayed in the notification to display additional images from each qualifying event set, if desired. In some implementations, these additional images can be representative images determined in block 912.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1 and 4 of U.S. Patent No. 11,070,501 with Jiang in order to incorporate a web page.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing alternative interfaces for user selection of images (Jiang para.0049).

Regarding Claim 22, Claims 1 of U.S. Patent No. 11,070,501 discloses determining, for each grouping, a digital image file that has a highest quality value; determining, for each grouping, a representative image based on the determined digital image file with the highest quality value; and determining a ranking of the groupings based on each grouping's representative image.

Regarding Claim 23, Claims 1 and 3 of U.S. Patent No. 11,070,501 discloses receiving, from a user, a request to send a message to another user, wherein in response to the request, the caused display is performed by the server; receiving, in response to the caused display, a selection of at least one representative image on the web page; and communicating, over a network, an electronic message to the other user that includes information related to a grouping associated with the selected at least one representative image, the communication causing the information of the electronic message to be displayed on a web page associated with the other user.

Regarding Claim 27, Claim 6 of U.S. Patent No. 11,070,501 discloses receiving input indicated a context; and filtering the set of digital images based on the context such that a subset of digital images are identified, wherein the attribute determination and grouping based on the attributes is based on the subset of digital images.

Regarding Claim 30, Claim 1 of U.S. Patent No. 11,070,501 discloses wherein the digital image file collection is a collection of images provided by a user.

Regarding Claim 31, Claims 13 and 16 of U.S. Patent No. 11,070,501 discloses A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a server, perform a method comprising: identifying, by the server, a set of digital image files within a digital image file collection; analyzing, by the server, each digital image file in the set, and determining attributes for each digital image file; grouping, by the server, each of the digital image files in the set based on the determined attributes; analyzing, by the server, each grouping, and based on the grouping analysis and the determined attributes, identifying information related to a representative image for each grouping and a quality of the representative image; and causing display, by the server, of each grouping based on the identified information, each grouping's display comprising at least the representative image.
However Claims 13 and 16 of U.S. Patent No. 11,070,501 does not explicitly disclose on a web page.
Jiang discloses on a web page (Jiang: para.0049 “Methods disclosed herein can operate in several environments and platforms, e.g., as a standalone computer program that can run on any type of computing device, as a web application having web pages”) based on the identified information, each grouping's display comprising at least the representative image (Jiang: para.0168 “In block 914, a notification is caused to be sent to the user on the notification date. The notification indicates one or more selected images from event sets that were determined to be qualified in block 910. For example, the notification can display the representative images determined from each qualifying event set. In some implementations, the notification can display a predetermined number of representative images in total, such that the highest scoring images within the predetermined number limit are displayed in the notification. In some implementations, a small number of the highest scoring representative images are displayed, and an option is displayed in the notification to display additional images from each qualifying event set, if desired. In some implementations, these additional images can be representative images determined in block 912.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1 and 4 of U.S. Patent No. 11,070,501 with Jiang in order to incorporate a web page.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing alternative interfaces for user selection of images (Jiang para.0049).

Regarding Claim 32, Claim 13 of U.S. Patent No. 11,070,501 discloses The non-transitory computer-readable storage medium of claim 32, further comprising: receiving, from a user, a request to send a message to another user, wherein in response to the request, the caused display is performed by the server; receiving, in response to the caused display, a selection of at least one representative image on the web page; and communicating, over a network, an electronic message to the other user that includes information related to a grouping associated with the selected at least one representative image, said communication causing the information of the electronic message to be displayed on a web page associated with the other user.

Regarding Claim 33, Claim 15 of U.S. Patent No. 11,070,501 discloses The non-transitory computer-readable storage medium of claim 32, further comprising: receiving, from a user, a request to send a message to another user, wherein in response to the request, the caused display is performed by the server; receiving, in response to the caused display, a selection of at least one representative image on the web page; and communicating, over a network, an electronic message to the other user that includes information related to a grouping associated with the selected at least one representative image, said communication causing the information of the electronic message to be displayed on a web page associated with the other user.

Regarding Claim 36, Claim 6 of U.S. Patent No. 11,070,501 discloses The non-transitory computer-readable storage medium of claim 31, further comprising: receiving input indicated a context; and filtering the set of digital images based on the context such that a subset of digital images are identified, wherein the attribute determination and grouping based on the attributes is based on the subset of digital images.

Regarding Claim 38, Claims 20 and 4 of U.S. Patent No. 11,070,501 discloses A server comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for identifying a set of digital image files within a digital image file collection; logic executed by the processor for analyzing each digital image file in the set, and determining attributes for each digital image file; logic executed by the processor for grouping each of the digital image files in the set based on the determined attributes; logic executed by the processor for analyzing each grouping, and based on the grouping analysis and the determined attributes, identifying information related to a representative image for each grouping and a quality of the representative image; and logic executed by the processor for causing display of each grouping based on the identified information, each grouping's display comprising at least the representative image.
However Claims 20 and 4 of U.S. Patent No. 11,070,501 does not explicitly disclose on a web page.
Jiang discloses on a web page (Jiang: para.0049 “Methods disclosed herein can operate in several environments and platforms, e.g., as a standalone computer program that can run on any type of computing device, as a web application having web pages”) based on the identified information, each grouping's display comprising at least the representative image (Jiang: para.0168 “In block 914, a notification is caused to be sent to the user on the notification date. The notification indicates one or more selected images from event sets that were determined to be qualified in block 910. For example, the notification can display the representative images determined from each qualifying event set. In some implementations, the notification can display a predetermined number of representative images in total, such that the highest scoring images within the predetermined number limit are displayed in the notification. In some implementations, a small number of the highest scoring representative images are displayed, and an option is displayed in the notification to display additional images from each qualifying event set, if desired. In some implementations, these additional images can be representative images determined in block 912.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1 and 4 of U.S. Patent No. 11,070,501 with Jiang in order to incorporate a web page.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing alternative interfaces for user selection of images (Jiang para.0049).

Regarding Claim 39, Claim 20 of U.S. Patent No. 11,070,501 discloses logic executed by the processor for determining, for each grouping, a digital image file that has a highest quality value; logic executed by the processor for determining, for each grouping, a representative image based on the determined digital image file with the highest quality value; and logic executed by the processor for determining a ranking of the groupings based on each grouping's representative image.

Regarding Claim 40, Claim 3 of U.S. Patent No. 11,070,501 discloses logic executed by the processor for receiving, from a user, a request to send a message to another user, wherein in response to the request, the caused display is performed by the server; logic executed by the processor for receiving, in response to the caused display, a selection of at least one representative image on the web page; and logic executed by the processor for communicating, over a network, an electronic message to the other user that includes information related to a grouping associated with the selected at least one representative image, said communication causing the information of the electronic message to be displayed on a web page associated with the other user.

Claim 24, 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-23, 27, 30-33, 26, 38-40 of U.S. Patent No. 11,070,501 in view of Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of Salaverry et al. (hereinafter Salaverry US 2014/0164927 A1). 
Regarding Claim 24, Claims 1 and 3 U.S. Patent No. 11,070,501-Jiang discloses claim 23 as set forth above.
However Claims 1 and 3 U.S. Patent No. 11,070,501 does not explicitly disclose automatically selecting, by the server, a representative image, wherein the selected representative image corresponds to a digital image file with a highest quality value among all groupings, wherein the electronic message comprises the automatically selected representative image.
Jiang further discloses representative images in groupings (Jiang: para.0116 “An image from the similarity group having the highest score can be considered the single image identified for that group” para.0116 “For example, this can cause identifiers for duplicate or near-duplicate images to be removed. In one example, an image characteristic score (e.g., based on visual quality, image content, and other factors as described below) can be determined for each image identified in the similarity group.” para.0004 “Determining one or more groups of selected images can include examining the set of images” Jiang discloses groups of images that are represented by a represented by a representative image.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1 and 3 of U.S. Patent No. 11,070,501 with Jiang in order to incorporate representative images in groupings.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing alternative interfaces for user selection of images (Jiang para.0049).
However Jiang-Shaji-Gershony does not explicitly disclose automatically selecting, by the server, a representative image, wherein the selected representative image corresponds to a digital image file with a highest quality value among all groupings, wherein the electronic message comprises the automatically selected representative image.
Slaverry discloses automatically selecting, by the server, a representative image, wherein the selected representative image corresponds to a digital image file with a highest quality value, wherein the electronic message comprises the automatically selected representative image (Salaverry: para.0303 “In some embodiments, the highest quality image is then available for sharing 1920. For example, a user may select the image and post it to a social networking sight. It may also be available on a photo hosting site. In some embodiments, the user can choose whether or not to share additional information such as written or spoken annotations.” Fig. 19 1920-1926 shows identification of the highest quality image, and optionally sending the image, thereby showing the electronic message comprising the highest quality image.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Jiang-Shaji-Gershony with Slaverry in order to incorporate disclose automatically selecting, by the server, a representative image, wherein the selected representative image corresponds to a digital image file with a highest quality value among all groupings, wherein the electronic message comprises the automatically selected representative image.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of sharing only the highest quality images (Salaverry: para.0303).

Regarding Claim 34, it does not teach nor further define over the limitations of claim 24, therefore claim 34 is rejected under the same rationale as claim 24.

Claim 25, 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-23, 27, 30-33, 26, 38-40 of U.S. Patent No. 11,070,501 in view of Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of Tena Rodriguez et al. (hereinafter Tena, US 2015/0143236 A1). 
Regarding Claim 25, Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang discloses claim 21 as set forth above.
However Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang does not explicitly disclose modifying the caused display on the web page based on the highest quality value determination, wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the web page.
Jiang further discloses modifying the caused display on the web page based on the highest quality value determination (Jiang: para.0168 “In block 914, a notification is caused to be sent to the user on the notification date. The notification indicates one or more selected images from event sets that were determined to be qualified in block 910. For example, the notification can display the representative images determined from each qualifying event set. In some implementations, the notification can display a predetermined number of representative images in total, such that the highest scoring images within the predetermined number limit are displayed in the notification. In some implementations, a small number of the highest scoring representative images are displayed, and an option is displayed in the notification to display additional images from each qualifying event set, if desired. In some implementations, these additional images can be representative images determined in block 912.” the), 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1 and 3 of U.S. Patent No. 11,070,501 with Jiang in order to incorporate modifying the caused display on the web page based on the highest quality value determination.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing alternative interfaces for user selection of images (Jiang para.0049).
However Jiang does not explicitly disclose wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the web page.
Tena discloses wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the interface (Tena: para.0031 “FIG. 4 is a flow diagram illustrating a method for generating a photo album, according to one embodiment described herein. As shown, the method 400 begins at block 410, where the photo album creation component 150 filters an image collection to remove any images of insufficient quality from consideration. For example, the photo album creation component 150 could compute a quality value for each image in the image collection, and could then remove from further consideration any images whose quality value does not satisfy a minimum threshold for quality.” any image in the collection below a quality threshold is removed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang with Tena in order to incorporate wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the interface and apply this to the webpage of Jiang. Tena culls any image below a quality threshold, regardless of if an image is a duplicate or not, therefore in combination, any representative image that falls below a quality threshold would be removed from Jiang.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of only leaving presentable image above a quality threshold in a photo album (Tena: para.0006, 31).

Regarding Claim 35, it does not teach nor further define over the limitations of claim 25, therefore claim 35 is rejected under the same rationale as claim 25.

Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-23, 27, 30-33, 26, 38-40 of U.S. Patent No. 11,070,501 in view of Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of DiPersia et al. (hereinafter Dipersia, US 2014/0089816 A1). 

Regarding Claim 26, Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang discloses claim 21 as set forth above.
While Jiang discloses the invention can be implemented in social media space (Jiang para.0032 and para.0035), Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang does not explicitly disclose wherein the web page is a dedicated social page of a user.
Dipersia discloses wherein the web page is a dedicated social page of a user (Dipersia: para.0098 “The profile photo 245 is selected by a page administrator and may be used as an image representation of the user associated with the profile page is used by the social networking system 100. For example, the profile photo 245 of an entity is displayed on the timeline interface 200 via the title box 240, and it may also be displayed on timeline units 230 including narrative data posted by page administrators associated with the entity.” Fig.2a-h clearly shows a personal profile page with a plurality of images posted.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang with Dipersia in order to incorporate wherein the web page is a dedicated social page of a user, and apply the ideas of Jiang to a personal media page in Dipersia.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the quality of photos on a social media page (Dipersia: para.0098).

Claim 28, 29, 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-23, 27, 30-33, 26, 38-40 of U.S. Patent No. 11,070,501 in view of Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of DiPersia et al. (hereinafter Dipersia, US 2014/0089816 A1). 

Regarding Claim 28 Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang discloses claim 21 as set forth above.
However Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang does not explicitly disclose wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page.
Svedsen discloses wherein the set of security settings comprise information controlling at least one of which other users can access the web page (Svedsen: para.0038 “Alternatively, the e-mail invitation may include a web link to a log-in webpage at the central node 12 and a username and/or password for the user 20. When the user 20 at the guest node 16 activates the web link, the web browser 32 sends a request for the log-in webpage to the central node 12. In response, the central node 12 returns the log-in webpage to the guest node 16.” log and password are required, thereby controlling which users can access the webpage) and which set of groupings are viewable on the web page (Svedsen: para.0038 “The user 20 then enters the username and/or password, which are then provided to the central node 12. Based on the username and/or password, the central node 12 may determine the permissions assigned to the user 20, identify the photo albums or digital images that the user 20 is permitted to view, and provide the photo albums or digital images that the user 20 is permitted to view to the guest node 16. ” after logging in the permissions for which albums and photos the user has access to is determined. para.0053 “Upon receiving the HTTP response, the web browser 102 displays the webpage corresponding to the photo albums or digital images that the user 86 is permitted to view.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang and Svedsen in order to incorporate wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security in implementation of system to image sharing websites (Svedsen para.0038), as they are described in Jiang (Jiang para.0032 and para.0035).

Regarding Claim 29 Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang -Svedsen discloses claim 28 as set forth above.
However Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang does not explicitly disclose wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page.
Svedsen discloses wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page (Svedsen: para.0038 “Alternatively, the e-mail invitation may include a web link to a log-in webpage at the central node 12 and a username and/or password for the user 20. When the user 20 at the guest node 16 activates the web link, the web browser 32 sends a request for the log-in webpage to the central node 12. In response, the central node 12 returns the log-in webpage to the guest node 16.” log and password are required, thereby controlling which users can access the webpage) and which set of groupings are viewable on the web page (Svedsen: para.0038 “The user 20 then enters the username and/or password, which are then provided to the central node 12. Based on the username and/or password, the central node 12 may determine the permissions assigned to the user 20, identify the photo albums or digital images that the user 20 is permitted to view, and provide the photo albums or digital images that the user 20 is permitted to view to the guest node 16. ” after logging in the permissions for which albums and photos the user has access to is determined.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1 and 4 of U.S. Patent No. 11,070,501-Jiang and Svedsen in order to incorporate wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security in implementation of system to image sharing websites (Svedsen para.0038), as they are described in Jiang (Jiang para.0032 and para.0035).

Regarding Claim 37, Claims 13 and 16 of U.S. Patent No. 11,070,501-Jiang discloses claim 31 as set forth above.
However Claims 13 and 16 of U.S. Patent No. 11,070,501-Jiang does not explicitly disclose identifying a set of security settings associated with the web page, wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page; and causing display of the representative images for each grouping based on the security settings.
Svedsen discloses identifying a set of security settings associated with the web page (Svedsen: para.0038 “Based on the username and/or password, the central node 12 may determine the permissions assigned to the user 20, identify the photo albums or digital images that the user 20 is permitted to view, and provide the photo albums or digital images that the user 20 is permitted to view to the guest node 16. If the permissions of the user 20 are based, at least in part, on one or more dynamic keywords, identifying the photo albums or digital images that the user 20 is permitted to view includes evaluating the state of the dynamic keywords.” rules are obtained based on identity of the user), 
wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page (Svedsen: para.0038 “Alternatively, the e-mail invitation may include a web link to a log-in webpage at the central node 12 and a username and/or password for the user 20. When the user 20 at the guest node 16 activates the web link, the web browser 32 sends a request for the log-in webpage to the central node 12. In response, the central node 12 returns the log-in webpage to the guest node 16.” log and password are required, thereby controlling which users can access the webpage) and which set of groupings are viewable on the web page (Svedsen: para.0038 “The user 20 then enters the username and/or password, which are then provided to the central node 12. Based on the username and/or password, the central node 12 may determine the permissions assigned to the user 20, identify the photo albums or digital images that the user 20 is permitted to view, and provide the photo albums or digital images that the user 20 is permitted to view to the guest node 16. ” after logging in the permissions for which albums and photos the user has access to is determined. para.0053 “Upon receiving the HTTP response, the web browser 102 displays the webpage corresponding to the photo albums or digital images that the user 86 is permitted to view.”); and 
causing display of the representative images for each grouping based on the security settings (Svedsen:para.0053 “Upon receiving the HTTP response, the web browser 102 displays the webpage corresponding to the photo albums or digital images that the user 86 is permitted to view.”))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 13 and 16 of U.S. Patent No. 11,070,501-Jiang and Svedsen in order to incorporate identifying a set of security settings associated with the web page, wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page; and causing display of the representative images for each grouping based on the security settings.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security in implementation of system to image sharing websites (Svedsen para.0038), as they are described in Jiang (Jiang para.0032 and para.0035).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 27, 30, 31, 36, 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (hereinafter Jiang, US 2016/0283483 A1).

Regarding Claim 21, Jiang discloses A method comprising: 
identifying, by a server (Jiang: Fig.6, para.0111 “In some implementations, method 600 can be implemented on a server system, e.g., as shown in FIG. 1.”), a set of digital image files within a digital image file collection (Jiang: para.0114 “In block 606, a plurality of image identifiers (and their referenced images) are received to rank.” images are identified by server.); 
analyzing, by the server, each digital image file in the set (Jiang: para.0115 “In some implementations, a linear scan of adjacent images (e.g., adjacent based on their time values, in the time order) is performed, where adjacent pairs of images are compared to each other to determine visual similarity. ” each image is analyzed for visual similarity), 
and determining attributes for each digital image file (Jiang: para.0116 “In some implementations, if adjacent images are found to satisfy or exceed a predetermined threshold similarity, the corresponding image identifiers are grouped together. …In one example, an image characteristic score (e.g., based on visual quality, image content, and other factors as described below) can be determined for each image identified in the similarity group” similarity attribute can be measured for each image to each other); 
grouping, by the server, each of the digital image files in the set based on the determined attributes (Jiang: para.0116 “In some implementations, if adjacent images are found to satisfy or exceed a predetermined threshold similarity, the corresponding image identifiers are grouped together….Other implementations can retain one or more lower scoring image identifiers for potential ranking.” the similar images are grouped with the highest ranked quality image); 
analyzing, by the server, each grouping (Jiang: para.0116 “For example, this can cause identifiers for duplicate or near-duplicate images to be removed. In one example, an image characteristic score (e.g., based on visual quality, image content, and other factors as described below) can be determined for each image identified in the similarity group.” para.0004 “Determining one or more groups of selected images can include examining the set of images” also shows a plurality of groups can be analyzed.), and 
based on the grouping analysis and the determined attributes, identifying information related to a representative image for each grouping and a quality of the representative image (Jiang: para.0116 “An image from the similarity group having the highest score can be considered the single image identified for that group ... Other implementations can retain one or more lower scoring image identifiers for potential ranking.” for each similarity group, a representative image can be determined based on highest quality.); and 
causing display, by the server, of each grouping on a web page (Jiang: para.0049 “Methods disclosed herein can operate in several environments and platforms, e.g., as a standalone computer program that can run on any type of computing device, as a web application having web pages”) based on the identified information, each grouping's display comprising at least the representative image (Jiang: para.0168 “In block 914, a notification is caused to be sent to the user on the notification date. The notification indicates one or more selected images from event sets that were determined to be qualified in block 910. For example, the notification can display the representative images determined from each qualifying event set. In some implementations, the notification can display a predetermined number of representative images in total, such that the highest scoring images within the predetermined number limit are displayed in the notification. In some implementations, a small number of the highest scoring representative images are displayed, and an option is displayed in the notification to display additional images from each qualifying event set, if desired. In some implementations, these additional images can be representative images determined in block 912.”).

Regarding Claim 27, Jiang discloses claim 21 as set forth above.
Jiang further discloses receiving input indicated a context; and filtering the set of digital images based on the context such that a subset of digital images are identified, wherein the attribute determination and grouping based on the attributes is based on the subset of digital images (Jiang: para.0083 “In some implementations, the method 400 can obtain individual labels for one or more of images that are identified by the identifiers grouped into the event sets. … some implementations, a request for image identifiers from the hierarchical data structure can provide one or more search terms associated with the request. Search terms can be compared to event labels to find event sets matching the search terms. For example, a group of selected image identifiers from the matching event set, or all of the image identifiers from the matching event set, can be provided to the requestor.” para.0165 “n some examples, particular faces, landmarks, objects, and other features can be searched for depiction in images using recognition techniques (if user consent has been obtained), those features being considered important to general users or to the specific user associated with the images. ” para.0166 “Some implementations can check for patterns that may be found within images across multiple event sets examined in block 908 that can influence event set qualification (and/or check for patterns in images occurring at other time intervals relative to the notification date).” para.0167 “In block 912, one or more representative images are determined from the qualifying event sets.” search strings can be used to determine a subset of images, and these qualifying images can then be analyzed for representative images.)

Regarding Claim 30, Jiang discloses claim 21 as set forth above.
Jiang further discloses wherein the digital image file collection is a collection of images provided by a user (Jiang: para.0037 “In various implementations, images can be obtained from a variety of sources, e.g., uploaded by a user to a server over one or more networks, obtained from an album or other stored collection of multiple images owned or accessible by a user,”).

Regarding Claims 31 and 36, they disclose the same steps as claims 21 and 27 but in A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a server, perform a method comprising: (Jiang: para.0185). Therefore the rationale for the rejections to claims 21 and 27 apply equally as well to that of claims 31 and 36.

Regarding Claim 38, it discloses the same steps as claim 21 but in A server comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: (Jiang: para.0185). Therefore the rationale for the rejections to claim 21 applies equally as well to that of claim 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 32, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of Shaji et al. (hereinafter Shaji, US 2016/0098844 A1).
Regarding Claim 22, Jiang discloses claim 21 as set forth above.
Jiang further discloses determining, for each grouping, a digital image file that has a highest quality value (Jiang: para.0116 “An image from the similarity group having the highest score can be considered the single image identified for that group ... Other implementations can retain one or more lower scoring image identifiers for potential ranking.” for each similarity group, a representative image can be determined based on highest score.); 
determining, for each grouping, a representative image based on the determined digital image file with the highest quality value (Jiang: para.0116 “In one example, an image characteristic score (e.g., based on visual quality, image content, and other factors as described below) can be determined for each image identified in the similarity group.” para.0004 “Determining one or more groups of selected images can include examining the set of images”  also shows a plurality of groups can be analyzed. para.0116 “An image from the similarity group having the highest score can be considered the single image identified for that group ... Other implementations can retain one or more lower scoring image identifiers for potential ranking.” an image with the highest quality score can be identified for each group); 
However Jiang does not explicitly disclose determining a ranking of the groupings based on each grouping's representative image.
Shaji discloses disclose determining a ranking of images based on quality (Shaji: para.0015 “According to another aspect of the invention, a method for ranking images by aesthetic quality for display comprises receiving a plurality of images and assigning an aesthetic score to each of the plurality of images. The method further comprises displaying the plurality of images in an order based on the aesthetic score.” Shaji disclose displaying image in order based on quality ranking).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang and Shaji in order to incorporate determining a ranking of images based on quality, and apply this technique to the representative images of each group in Jiang.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of identifying to the user the most aesthetically pleasing image in a collection to that user (Shaji: para.0006-10).

Regarding Claim 32, 39 it does not teach nor further define over the limitations of claim 22, therefore claim 32, 39 is rejection under the same rationale as claim 22.

Claim(s) 23, 33, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of Shaji et al. (hereinafter Shaji, US 2016/0098844 A1) in view of Gershony et al. (hereinafter Gershony, US 2017/0180276 A1).

Regarding Claim 23, Jiang-Shaji discloses claim 22 as set forth above.
Jiang further discloses information related to a grouping associated with the selected at least one representative image (Jiang: para.0116 “An image from the similarity group having the highest score can be considered the single image identified for that group” para.0116 “For example, this can cause identifiers for duplicate or near-duplicate images to be removed. In one example, an image characteristic score (e.g., based on visual quality, image content, and other factors as described below) can be determined for each image identified in the similarity group.” para.0004 “Determining one or more groups of selected images can include examining the set of images” Jiang discloses groups of images that are represented by a represented by a representative image.).
However Jiang does not explicitly disclose receiving, from a user, a request to send a message to another user, wherein in response to the request, the caused display is performed by the server; receiving, in response to the caused display, a selection of at least one representative image on the web page; and 3Application No.: To be assignedDocket No.: 085804.121551 Preliminary Amendment communicating, over a network, an electronic message to the other user that includes information related to a grouping associated with the selected at least one representative image, the communication causing the information of the electronic message to be displayed on a web page associated with the other user.
Gershony discloses receiving, from a user, a request to send a message to another user (Gershony: Fig. 5A para.0108-0109 “Turning now to FIG. 5A, a messaging application user interface is illustrated. In some implementations, a messaging application 103 receives a message between a first user and a group, where the group includes other users. For example, the group is a football group and the message is a first user asking a second user that is one of the other users how close the second user is to a location of a football game that the other users are at. A context of the message, the first user, and the other users is determined. The context may include an event or a holiday. In another example, the context is that the message is a request for an estimated time of arrival of the user.” in Fig. 5A it can be seen that a user joins the conversation in football group and can start to write a message, either of these actions is a request to send a message to another user), 
wherein in response to the request, the caused display is performed by the server (Gershony: para.0109 “A suggested response for each of the other users to share with the group based on the message and the context is determined. “  para.0110 “If a first user asks a second user “How was your vacation?” the machine learning model may suggest that the second user attach photos from a vacation where the photos are retrieved from a photo server and identified as photos that were taken during the vacation and/or at the location of the vacation.” suggestions can be generated and displayed to the user); 
receiving, in response to the caused display, a selection of at least one representative image on the web page (Gershony: para.0110 “If a first user asks a second user “How was your vacation?” the machine learning model may suggest that the second user attach photos from a vacation where the photos are retrieved from a photo server and identified as photos that were taken during the vacation and/or at the location of the vacation.” para.0113 “A notification may be generated with the suggested response for a second user of the other users that allows the second user to respond with a one-tap action.” once the user taps the options, this message is sent, in this case including images from the vacation that were recommended.); 
and 3Application No.: To be assignedDocket No.: 085804.121551 Preliminary Amendment communicating, over a network, an electronic message to the other user that includes information related to at least one representative image (Gershony: para.0110 “If a first user asks a second user “How was your vacation?” the machine learning model may suggest that the second user attach photos from a vacation where the photos are retrieved from a photo server and identified as photos that were taken during the vacation and/or at the location of the vacation.” para.0113 “A notification may be generated with the suggested response for a second user of the other users that allows the second user to respond with a one-tap action.” once the user taps the options, this message is sent, in this case including images from the vacation that were recommended.), 
the communication causing the information of the electronic message to be displayed on a web page associated with the other user (Gershony: Fig. 4D para.0103 “FIG. 4D is a graphic representation of an example conversation interface showing one-tap replies. In the illustrated FIG. 12, the conversation interface 1200 is displayed on Aaron's mobile screen. Responsive to receiving a question 1202 “when is mom's flight going to land?’ from Bob, the messaging application 103 may predict a potential response from Aaron based on previous user actions of Aaron (e.g., a purchase history), and generates a one-tap reply 1204 for Aaron. The auto reply 1204 lists the flight number, the arrival time and a flight status. Aaron therefore saves time to type an answer to Bob. Similarly, when Bob sends another question 1206 “will you pick her up at the airport?,” the messaging application 103 determines that this is a yes or no question, and generates a one-tap auto reply 1208 to include two options “YES” or “NO” for Aaron to choose.” it can be seen that the one tap messages are visible to the other user, which would include images recommended in para.0110.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang-Shaji with Gershony in order to incorporate receiving, from a user, a request to send a message to another user, wherein in response to the request, the caused display is performed by the server; receiving, in response to the caused display, a selection of at least one representative image on the web page; and 3Application No.: To be assignedDocket No.: 085804.121551 Preliminary Amendment communicating, over a network, an electronic message to the other user that includes information related to at least one representative image, the communication causing the information of the electronic message to be displayed on a web page associated with the other user, and apply this idea to the information related to a grouping associated with the selected at least one representative image of Jiang.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of being able to provide to the user the best recommended content as supported by para.0019 of Gershony.

Regarding Claim 33, 40 it does not teach nor further define over the limitations of claim 23, therefore claim 33, 40 is rejected under the same rationale as claim 23.

Claim(s) 24, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of Shaji et al. (hereinafter Shaji, US 2016/0098844 A1) in view of Gershony et al. (hereinafter Gershony, US 2017/0180276 A1) in view of Salaverry et al. (hereinafter Salaverry US 2014/0164927 A1).
Regarding Claim 24 Jiang-Shaji-Gershony discloses claim 23 as set forth above.
Jiang further discloses representative images in groupings (Jiang: para.0116 “An image from the similarity group having the highest score can be considered the single image identified for that group” para.0116 “For example, this can cause identifiers for duplicate or near-duplicate images to be removed. In one example, an image characteristic score (e.g., based on visual quality, image content, and other factors as described below) can be determined for each image identified in the similarity group.” para.0004 “Determining one or more groups of selected images can include examining the set of images” Jiang discloses groups of images that are represented by a represented by a representative image.)
However Jiang-Shaji-Gershony does not explicitly disclose automatically selecting, by the server, a representative image, wherein the selected representative image corresponds to a digital image file with a highest quality value among all groupings, wherein the electronic message comprises the automatically selected representative image.
Slaverry discloses automatically selecting, by the server, a representative image, wherein the selected representative image corresponds to a digital image file with a highest quality value, wherein the electronic message comprises the automatically selected representative image (Salaverry: para.0303 “In some embodiments, the highest quality image is then available for sharing 1920. For example, a user may select the image and post it to a social networking sight. It may also be available on a photo hosting site. In some embodiments, the user can choose whether or not to share additional information such as written or spoken annotations.” Fig. 19 1920-1926 shows identification of the highest quality image, and optionally sending the image, thereby showing the electronic message comprising the highest quality image.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Jiang-Shaji-Gershony with Slaverry in order to incorporate disclose automatically selecting, by the server, a representative image, wherein the selected representative image corresponds to a digital image file with a highest quality value among all groupings, wherein the electronic message comprises the automatically selected representative image.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of sharing only the highest quality images (Salaverry: para.0303).

Regarding Claim 34, it does not teach nor further define over the limitations of claim 24, therefore claim 34 is rejected under the same rationale as claim 24.

Claim(s) 25, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of Tena Rodriguez et al. (hereinafter Tena, US 2015/0143236 A1).

Regarding Claim 25, Jiang discloses claim 21 as set forth above.
Jiang further discloses modifying the caused display on the web page based on the highest quality value determination (Jiang: para.0168 “In block 914, a notification is caused to be sent to the user on the notification date. The notification indicates one or more selected images from event sets that were determined to be qualified in block 910. For example, the notification can display the representative images determined from each qualifying event set. In some implementations, the notification can display a predetermined number of representative images in total, such that the highest scoring images within the predetermined number limit are displayed in the notification. In some implementations, a small number of the highest scoring representative images are displayed, and an option is displayed in the notification to display additional images from each qualifying event set, if desired. In some implementations, these additional images can be representative images determined in block 912.” the), 
However Jiang does not explicitly disclose wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the web page.
Tena discloses wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the interface (Tena: para.0031 “FIG. 4 is a flow diagram illustrating a method for generating a photo album, according to one embodiment described herein. As shown, the method 400 begins at block 410, where the photo album creation component 150 filters an image collection to remove any images of insufficient quality from consideration. For example, the photo album creation component 150 could compute a quality value for each image in the image collection, and could then remove from further consideration any images whose quality value does not satisfy a minimum threshold for quality.” any image in the collection below a quality threshold is removed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang with Tena in order to incorporate wherein groupings with a digital image file having a highest quality value below a threshold value level are removed from the interface and apply this to the webpage of Jiang. Tena culls any image below a quality threshold, regardless of if an image is a duplicate or not, therefore in combination, any representative image that falls below a quality threshold would be removed from Jiang.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of only leaving presentable image above a quality threshold in a photo album (Tena: para.0006, 31).

Regarding Claim 35, it does not teach nor further define over the limitations of claim 25, therefore claim 35 is rejected under the same rationale as claim 25.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of DiPersia et al. (hereinafter Dipersia, US 2014/0089816 A1).
Regarding Claim 26, Jiang discloses claim 21 as set forth above.
While Jiang discloses the invention can be implemented in social media space (Jiang para.0032 and para.0035), Jiang does not explicitly disclose wherein the web page is a dedicated social page of a user.
Dipersia discloses wherein the web page is a dedicated social page of a user (Dipersia: para.0098 “The profile photo 245 is selected by a page administrator and may be used as an image representation of the user associated with the profile page is used by the social networking system 100. For example, the profile photo 245 of an entity is displayed on the timeline interface 200 via the title box 240, and it may also be displayed on timeline units 230 including narrative data posted by page administrators associated with the entity.” Fig.2a-h clearly shows a personal profile page with a plurality of images posted.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang with Dipersia in order to incorporate wherein the web page is a dedicated social page of a user, and apply the ideas of Jiang to a personal media page in Dipersia.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the quality of photos on a social media page (Dipersia: para.0098).


Claim(s) 28, 29, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (hereinafter Jiang, US 2016/0283483 A1) in view of Svendsen (US 2007/0118525 A1)
Regarding Claim 28 Jiang discloses claim 21 as set forth above.
However Jiang does not explicitly disclose wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page.
Svedsen discloses wherein the set of security settings comprise information controlling at least one of which other users can access the web page (Svedsen: para.0038 “Alternatively, the e-mail invitation may include a web link to a log-in webpage at the central node 12 and a username and/or password for the user 20. When the user 20 at the guest node 16 activates the web link, the web browser 32 sends a request for the log-in webpage to the central node 12. In response, the central node 12 returns the log-in webpage to the guest node 16.” log and password are required, thereby controlling which users can access the webpage) and which set of groupings are viewable on the web page (Svedsen: para.0038 “The user 20 then enters the username and/or password, which are then provided to the central node 12. Based on the username and/or password, the central node 12 may determine the permissions assigned to the user 20, identify the photo albums or digital images that the user 20 is permitted to view, and provide the photo albums or digital images that the user 20 is permitted to view to the guest node 16. ” after logging in the permissions for which albums and photos the user has access to is determined. para.0053 “Upon receiving the HTTP response, the web browser 102 displays the webpage corresponding to the photo albums or digital images that the user 86 is permitted to view.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang and Svedsen in order to incorporate wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security in implementation of system to image sharing websites (Svedsen para.0038), as they are described in Jiang (Jiang para.0032 and para.0035).

Regarding Claim 29 Jiang-Svedsen discloses claim 28 as set forth above.
However Jiang does not explicitly disclose wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page.
Svedsen discloses wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page (Svedsen: para.0038 “Alternatively, the e-mail invitation may include a web link to a log-in webpage at the central node 12 and a username and/or password for the user 20. When the user 20 at the guest node 16 activates the web link, the web browser 32 sends a request for the log-in webpage to the central node 12. In response, the central node 12 returns the log-in webpage to the guest node 16.” log and password are required, thereby controlling which users can access the webpage) and which set of groupings are viewable on the web page (Svedsen: para.0038 “The user 20 then enters the username and/or password, which are then provided to the central node 12. Based on the username and/or password, the central node 12 may determine the permissions assigned to the user 20, identify the photo albums or digital images that the user 20 is permitted to view, and provide the photo albums or digital images that the user 20 is permitted to view to the guest node 16. ” after logging in the permissions for which albums and photos the user has access to is determined.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang and Svedsen in order to incorporate wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security in implementation of system to image sharing websites (Svedsen para.0038), as they are described in Jiang (Jiang para.0032 and para.0035).

Regarding Claim 37, Jiang discloses claim 31 as set forth above.
However Jiang does not explicitly disclose identifying a set of security settings associated with the web page, wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page; and causing display of the representative images for each grouping based on the security settings.
Svedsen discloses identifying a set of security settings associated with the web page (Svedsen: para.0038 “Based on the username and/or password, the central node 12 may determine the permissions assigned to the user 20, identify the photo albums or digital images that the user 20 is permitted to view, and provide the photo albums or digital images that the user 20 is permitted to view to the guest node 16. If the permissions of the user 20 are based, at least in part, on one or more dynamic keywords, identifying the photo albums or digital images that the user 20 is permitted to view includes evaluating the state of the dynamic keywords.” rules are obtained based on identity of the user), 
wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page (Svedsen: para.0038 “Alternatively, the e-mail invitation may include a web link to a log-in webpage at the central node 12 and a username and/or password for the user 20. When the user 20 at the guest node 16 activates the web link, the web browser 32 sends a request for the log-in webpage to the central node 12. In response, the central node 12 returns the log-in webpage to the guest node 16.” log and password are required, thereby controlling which users can access the webpage) and which set of groupings are viewable on the web page (Svedsen: para.0038 “The user 20 then enters the username and/or password, which are then provided to the central node 12. Based on the username and/or password, the central node 12 may determine the permissions assigned to the user 20, identify the photo albums or digital images that the user 20 is permitted to view, and provide the photo albums or digital images that the user 20 is permitted to view to the guest node 16. ” after logging in the permissions for which albums and photos the user has access to is determined. para.0053 “Upon receiving the HTTP response, the web browser 102 displays the webpage corresponding to the photo albums or digital images that the user 86 is permitted to view.”); and 
causing display of the representative images for each grouping based on the security settings (Svedsen:para.0053 “Upon receiving the HTTP response, the web browser 102 displays the webpage corresponding to the photo albums or digital images that the user 86 is permitted to view.”))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang and Svedsen in order to incorporate identifying a set of security settings associated with the web page, wherein the set of security settings comprise information controlling at least one of which other users can access the web page and which set of groupings are viewable on the web page; and causing display of the representative images for each grouping based on the security settings.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security in implementation of system to image sharing websites (Svedsen para.0038), as they are described in Jiang (Jiang para.0032 and para.0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120076423 A1 Tang et al. Fig. 7 and para.0050 discloses algorithms for duplicate detection.
US 20170192965 A1 Loscalzo et al. para.0046-57 shows algorithm of fig. 3 showing image quality analysis, and para.0033 discuses duplicate images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453